Case 0:20-cv-60416-AMC Document 97-14 Entered on FLSD Docket 07/09/2021 Page 1 of 15




                    EXHIBIT 14
Case 0:20-cv-60416-AMC Document 97-14 Entered on FLSD Docket 07/09/2021 Page 2 of 15



                                                                        Page 1

    1                      UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
    2
                            CASE NO. 0:20-CV-60416-AMC
    3
    4      TOCMAIL INC., a Florida
           corporation,
    5
                           Plaintiff,
    6
           vs.
    7
           MICROSOFT CORPORATION, a
    8      Washington corporation,
    9                   Defendant.
   10      _______________________________/
   11
                                         March 17, 2021
   12                                    12:04 p.m. - 6:20 p.m.
   13
   14
                       VIDEOTAPED DEPOSITION OF JASON ROGERS
   15
                           TAKEN VIA ZOOM TELECONFERENCE
   16
   17
   18           Taken on behalf of the Defendant before
   19      Alice J. Teslicko, RMR, Notary Public in and for the
   20      State of Florida at Large, pursuant to an Amended
   21      Notice of Taking Video-Taped Deposition in the above
   22      cause.
   23
   24
   25

                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 97-14 Entered on FLSD Docket 07/09/2021 Page 3 of 15



                                                                        Page 2

    1      APPEARANCES VIA TELECONFERENCE:
    2
                  JOHNSON & MARTIN, P.A.
    3             BY: JOSHUA D. MARTIN, ESQ.
                  500 W. Cypress Creek Road, Suite 430
    4             Fort Lauderdale, FL 33309
                  (954) 790-6699
    5             josh.martin@johnsonmartinlaw.com
                  Attorneys for the Plaintiff
    6
    7             GREENBERG TRAURIG, LLP
                  BY: MARY-OLGA LOVETT, ESQ.
    8                  KYLE DUGAN, ESQ.
                       EVELYN COBOS, ESQ.
    9             1000 Louisiana Street, Suite 1700
                  Houston, TX 77002
   10             (713) 374-3541
                  lovettm@gtlaw.com
   11             duganky@gtlaw.com
                  cobose@gtlaw.com
   12             Attorneys for the Defendant
   13
   14             Also Present:    Michael Wood
                                   Cameron Roth
   15                              Rachel Hymel
                                   Aaron Wolke
   16                              Alan Paller - Videographer
   17                                   - - -
   18
   19
   20
   21
   22
   23
   24
   25

                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 97-14 Entered on FLSD Docket 07/09/2021 Page 4 of 15



                                                                        Page 3

    1                                  I N D E X
    2      WITNESS                                                    PAGE
    3
    4      JASON ROGERS
    5      Direct Examination by Mr. Martin                               9
    6      Cross Examination by Ms. Lovett                             150
    7      Certificate of Oath                                         158
    8      Errata Sheet                                                162
    9      Attorneys' Eyes Only Portions
   10       - Page 57/Line 15 to Page 69/Line 13
   11       - Page 115/Line 4 to Page 117/Line 8
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25

                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 97-14 Entered on FLSD Docket 07/09/2021 Page 5 of 15



                                                                        Page 4

    1                          PLAINTIFF'S EXHIBITS
    2      EXHIBIT              DESCRIPTION                           PAGE
    3
    4      Exhibit     1    Email chain dated 5/9/2018                  18
    5      Exhibit     2    Email chain dated 5/18/2018                 39
    6      Exhibit     3    Office 365 Field Advisory                   42
    7      Exhibit     4    Office 365 Field Advisory                   43
                            Text File
    8
           Exhibit 5        Email chain dated                           46
    9                       10/22/2020
   10      Exhibit 6        Microsoft web page -                        55
                            "Tutorial: Create a
   11                       Site-to-Site Connection in
                            the Azure Portal"
   12
           Exhibit 7        Document entitled "Live                     58
   13                       Forensic Browsing"
                            (ATTORNEYS' EYES ONLY)
   14
           Exhibit 8        Diagram entitled "Sonar                     65
   15                       Environment"
   16      Exhibit 9        PowerPoint entitled                         69
                            "Sandbox Anti-Evasion Plan
   17                       Review - March 2020"
                            (ATTORNEYS' EYES ONLY)
   18
           Exhibit 10       Email chain dated 4/4/2020                  72
   19                       (ATTORNEYS' EYES ONLY)
   20      Exhibit 11       Page from Microsoft website                 77
                            entitled "HTTP Status
   21                       Codes"
   22      Exhibit 12       PowerPoint entitled "Sonar                  80
                            Phish Anti-Evasion Update -
   23                       9/12/2018"
   24      Exhibit 13       Email chain dated 6/28/2018                 87
   25

                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 97-14 Entered on FLSD Docket 07/09/2021 Page 6 of 15



                                                                         Page 5

    1                   PLAINTIFF'S EXHIBITS - CONTINUED
    2      EXHIBIT             DESCRIPTION                       PAGE
    3
    4      Exhibit 14      Email chain dated                        90
                           12/21/2020
    5
           Exhibit 15      Random Server Addresses                  91
    6
           Exhibit 16      Power Point entitled                     93
    7                      "Anti-Spam MSR - January
                           2018"
    8
           Exhibit 17      Email chain dated 8/28/2020              98
    9
           Exhibit 18      Email chain dated 7/26/2017            105
   10
           Exhibit 19      Excerpt from Exhibit 18                107
   11                      reprinted on separate
                           document
   12
           Exhibit 20      Power Point entitled                   111
   13                      "Threat Protection MBR -
                           August 2018"
   14
           Exhibit 21      Email from Amar Patel dated            116
   15                      9/9/2019
   16      Exhibit 22      Power Point entitled                   117
                           "Threat Protection MBR -
   17                      September 2019"
   18      Exhibit 23      Email chain dated                      119
                           10/30/2020
   19
           Exhibit 24      Defendant's Expert                     121
   20                      Disclosure
   21      Exhibit 25      "Office 365 Advanced Threat            123
                           Protection - Frequently
   22                      Asked Questions - Updated
                           5/11/2018"
   23
           Exhibit 26      Copy of Microsoft web page             131
   24                      entitled "Increase Threat
                           Protection"
   25

                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 97-14 Entered on FLSD Docket 07/09/2021 Page 7 of 15



                                                                        Page 6

    1                   PLAINTIFF'S EXHIBITS - CONTINUED
    2      EXHIBIT             DESCRIPTION                            PAGE
    3
           Exhibit 27       Copy of Microsoft blog                     133
    4                       entitled "How Office 365
                            Learned to Reel in Phish" -
    5                       10/17/2018
    6      Exhibit 28       Video excerpt from                         136
                            Microsoft Ignite -
    7                       "Understand How Microsoft
                            Protects you Against Spoof,
    8                       Phish, Malware, and Spam
                            Emails"
    9
           Exhibit 29       Microsoft Blog - "Schooling                141
   10                       a Sea of Phish Part 3"
                            dated 4/11/2018
   11
           Exhibit 30       Excerpt of Microsoft video                 143
   12                       entitled "Advanced Threat
                            Protection for your Office
   13                       365 Environment"
   14      Exhibit 31       Email chain dated 4/26/2016                146
   15      Exhibit 33       Email from Pragya Pandey                   148
                            dated 5/29/2019
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25

                                    Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 97-14 Entered on FLSD Docket 07/09/2021 Page 8 of 15



                                                                      Page 76

    1                  THE VIDEOGRAPHER:         This begins media number
    2             three of the videotaped deposition of Jason
    3             Rogers.   The time is 3:17 Eastern Time.         We are
    4             on the record.
    5                  MR. MARTIN:     Okay, Aaron, would you put up
    6             the next document.
    7                  (Whereupon a document/item was marked for
    8             identification as Plaintiff's Exhibit 11.)
    9      BY MR. MARTIN:
   10             Q    Mr. Rogers, we talked briefly before about
   11      some of these status codes.           So we pulled this from
   12      Microsoft's website.       We just wanted to ask you, so
   13      the first one there says "200 OK."
   14                  What is a 200 OK status?
   15                  MS. LOVETT:     Object to speculation.        Go
   16             ahead.
   17             A    Would it be possible to zoom in a little bit
   18      more on this?
   19                  So 200 OK indicates success, that the
   20      requested information has been returned successfully.
   21             Q    Okay.   So if a URL is clicked on, then is
   22      status code 200 OK means that it's a successful
   23      response?
   24             A    That's correct.
   25                  MR. MARTIN:     Okay, scroll down, Aaron.

                                     Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 97-14 Entered on FLSD Docket 07/09/2021 Page 9 of 15



                                                                      Page 77

    1             Q    404 not found, is that an example of one of
    2      the 400 codes you talked about earlier?
    3             A    Yes.
    4             Q    It means there's some kind of error?
    5             A    Yes.
    6                  MS. LOVETT:     Speculation.
    7             Q    It looks like there's a couple different
    8      400s here.    Are these all error codes; 400, 403, 404,
    9      409, 412, 429, 499?
   10             A    Yes, these are all error codes.
   11             Q    Okay, and then -- keep scrolling, Aaron.
   12                  Then there's 500.         We talked about the 500.
   13      Is that what those refer to?
   14             A    Yes.
   15             Q    Okay.   So if I was to connect to, let's say
   16      PayPal.com and that web page successfully returned
   17      content, what status code would be returned?
   18             A    According to this document, it would be a
   19      200.
   20                  MR. MARTIN:     Okay.      Aaron, you can take this
   21             document off.
   22             Q    Even outside of the document, just in
   23      general, if I was connected to like PayPal.com and
   24      that web page successfully returned content, what kind
   25      of status code would be returned?

                                     Veritext Legal Solutions
        800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 97-14 Entered on FLSD Docket 07/09/2021 Page 10 of
                                      15


                                                                     Page 78

   1             A      Code 200.
   2             Q      Same thing if I were connected to
   3      BankofAmerica.com, for example, and the webpage
   4      successfully returned content?
   5             A      Yes, that's correct.
   6             Q      What is IP anonymization?
   7                    MS. LOVETT:     Speculation.
   8             A      So I guess I would need a little bit more
   9      context about how you're referring to that.
  10             Q      Well, Mr. Patel testified that Microsoft has
  11      either been using, is going to use, or has been using
  12      IP anonymization.       So I'm just trying to understand
  13      what your take on IP anonymization is.
  14             A      So once again, I would defer to Amar for
  15      things related to Sonar, but I can speak at a high
  16      level.      So the idea would be that our sandboxes would
  17      connect out to the internet through sets of random
  18      anonymous IPs.
  19             Q      Do you know what (*redacted*) is?
  20             A      I do.   It's a company that basically offers
  21      a proxy service that would allow us to anonymize those
  22      outbound IPs.
  23             Q      What about Luminate, do you know what
  24      Luminate is?
  25             A      No I'm not familiar with Luminate.

                                      Veritext Legal Solutions
       800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 97-14 Entered on FLSD Docket 07/09/2021 Page 11 of
                                      15


                                                                     Page 82

   1             Q       So why would Microsoft not route traffic
   2      through anonymous proxy service to combat
   3      tenant-targeted attacks?
   4             A       If you were targeting specific content to a
   5      specific IP, it wouldn't matter what other IP you
   6      used.       You would only get the specific content to the
   7      one specific IP being targeted.
   8             Q       Okay.   So routing traffic through an
   9      anonymous proxy service wouldn't serve as a solution
  10      to combating a specific targeted attack?
  11                     MR. DUGAN:     I'm sorry to interrupt, this is
  12             Kyle Dugan.      This has been designated AEO.
  13             Sorry, just checking.           So I think we're going to
  14             have to pull this down.
  15                     MS. LOVETT:     Sorry, Kyle, I didn't see the
  16             exhibit number, so thank you for interjecting.
  17             This was something that was previously designated
  18             AEO I believe in Mr. Patel's deposition.
  19                     MR. MARTIN:     No, I don't believe so.     I'm
  20             pretty sure this one was not redesignated.           If
  21             you're saying it was redesignated --
  22                     MR. DUGAN:     Yes, that's my understanding,
  23             Josh.
  24                     MR. MARTIN:     Okay.
  25                     MS. LOVETT:     I believe we sent an ESAP that

                                       Veritext Legal Solutions
       800-726-7007                                                        305-376-8800
Case 0:20-cv-60416-AMC Document 97-14 Entered on FLSD Docket 07/09/2021 Page 12 of
                                      15


                                                                         Page 97

   1             Q    Okay.   So does that mean that approximately
   2      9.5 million unique URLs were clicked per day?
   3             A    No, it means that they were sandboxed.
   4                  Well, I guess this is specific to
   5      time-of-click, though.        So it's going to be close.          So
   6      the reason I say it's going to be close, if we have
   7      reputation that says that the URL is already
   8      malicious, then Safe Links would simply block the URL
   9      and we wouldn't resubmit for detonation at
  10      time-of-click.
  11             Q    Okay.   So about 18 million time-of-click
  12      submissions per day and of those 18 million, about
  13      nine and a half million were unique URLs, about?
  14             A    Yes.
  15             Q    So was Safe Links responsible for protecting
  16      those 9.5 million unique URLs each day?
  17             A    Yes.
  18                  MR. MARTIN:     Aaron, can you put on 105455.
  19                  (Whereupon a document/item was marked for
  20             identification as Plaintiff's Exhibit 17.)
  21                  Okay, this is an email chain that we marked
  22             as Exhibit 17.    Aaron, can you scroll down to the
  23             second page.    Keep scrolling.           Keep going.
  24             Q    So at the top of the screen now you see
  25      where it says from Jason Rogers on April 13th, 2020?

                                    Veritext Legal Solutions
       800-726-7007                                                        305-376-8800
Case 0:20-cv-60416-AMC Document 97-14 Entered on FLSD Docket 07/09/2021 Page 13 of
                                      15


                                                                    Page 151

   1             would you unhighlight, please, that paragraph
   2             written by Mr. Wood and I'm going to take you to
   3             the next paragraph and if you would highlight
   4             that paragraph that starts with "bottom line."
   5             Q    Here in his expert report plaintiff,
   6      Mr. Wood, writes:      "Bottom line, Safe Links is a
   7      service that's run on EOP servers."
   8                  Is that a correct statement, Mr. Rogers?
   9             A    So this kind of shows a fundamental
  10      misunderstanding of the differences between Safe Link
  11      servers and URL detonation through Sonar.
  12                  So Safe Links servers refer to the web
  13      servers that Safe Links points to, which certainly
  14      would be part of that they are EOP servers, but
  15      they're just the web servers that you're taken to when
  16      you click on a Safe Link that we use to check
  17      reputation and then return block pages.
  18                  It would be -- you know, any kind of IP
  19      evasion technique would be meaningless for those
  20      servers.    They're simply checking reputation and
  21      returning block pages as appropriate.
  22                  Any kind of link-following visiting sites,
  23      rendering of pages is happening inside of our
  24      sandboxes that are on -- not part of EOP.            They're in
  25      separate spaces across, you know, multiple

                                   Veritext Legal Solutions
       800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 97-14 Entered on FLSD Docket 07/09/2021 Page 14 of
                                      15


                                                                    Page 157

   1                           CERTIFICATE OF OATH
   2
   3                  I, Alice J. Teslicko, RMR, a Notary Public
   4             for the State of Florida at large, do hereby
   5             certify that the witness, Jason Rogers, appeared
   6             via teleconference before me and was duly sworn.
   7                  Signed and sealed this 22nd day of March,
   8             2021.
   9
  10
                                       <%3073,Signature%>
  11                                   ___________________________
  12                                        Alice J. Teslicko, RMR
  13
  14      Commission No. GG249076
          My Commission Expires:
  15      December 14, 2022
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25

                                   Veritext Legal Solutions
       800-726-7007                                                      305-376-8800
Case 0:20-cv-60416-AMC Document 97-14 Entered on FLSD Docket 07/09/2021 Page 15 of
                                      15


                                                                    Page 158

   1                               CERTIFICATE
   2      STATE OF FLORIDA          )
                                    )   ss.
   3      COUNTY OF MARTIN          )
   4
                    I, ALICE TESLICKO, RMR, a Registered
   5      Merit Reporter and Notary Public for the State of
          Florida at Large, do hereby certify that I reported
   6      the deposition of Jason Rogers, a witness called by
          the Defendant in the above-styled cause; and that the
   7      foregoing pages constitute a true and correct
          transcription of my shorthand report of the deposition
   8      of said witness.
   9                I further certify that I am not an attorney
          or counsel of any of the parties, nor a relative or
  10      employee of counsel connected with the action, nor
          financially interested in the action.
  11
                    WITNESS my hand and official seal in the
  12      City of Stuart, County of Martin, State of Florida,
          this 22nd day of March, 2021.
  13
  14                                    <%3073,Signature%>
                                       ___________________________
  15                                        Alice J. Teslicko, RMR
  16      My commission expires:
          December 14, 2022
  17      Commission No. GG249076
  18
  19
  20
  21
  22
  23
  24
  25

                                   Veritext Legal Solutions
       800-726-7007                                                      305-376-8800
